Citation Nr: 1448037	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement service connection for cause of the Veteran's death.
 
2.  Entitlement to service connection for glioblastoma for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a videoconference Board hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of that hearing is of record.  In November 2012, the appellant submitted new evidence in support of her claim, and consideration of that new evidence was waived during the August 2012 Board hearing.  38 C.F.R. § 20.1304.  In June 2014, the Board remanded the appeal for additional development.


FINDINGS OF FACT

1.  The Veteran's death certificate reflects he died in October 2009 with the immediate cause of death listed as recurrent left frontal glioblastoma; no underlying or contributing causes of death were identified.

2.  At the time of the Veteran's death, service connection was in effect for prostate cancer residuals and erectile dysfunction secondary to prostate cancer.
 
3.  The most probative evidence fails to associate the Veteran's recurrent left frontal glioblastoma with his service-connected prostate cancer residuals.  

4.  The probative evidence fails to provide a causal connection between the Veteran's recurrent left frontal glioblastoma and military service, to include herbicide exposure therein, and there is no competent evidence of a glioblastoma within the year following the Veteran's discharge from service.

5.  The preponderance of the probative evidence is agasint a finding that the Veteran's death was due to or the result of service or to a disability of service origin.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).

2.  The criteria for entitlement to service connection for glioblastoma, for accrued benefits purposes, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5101, 5121, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits claimed, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied here by way of a pre-adjudication letter sent to the appellant in November 2009 that informed her of her duty and the VA's duty for obtaining evidence.  In addition, that letter met the notification requirements set out for claims for Dependency and Indemnity Compensation (DIC) benefits in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting the appellant in the procurement of any pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service private medical records have been obtained.  A medical opinion was also obtained based on a review of the Veteran's medical records.  .
 
Additionally, at an August 2012 Board videoconference hearing, the undersigned Veterans Law Judge identified the issue and took testimony on relevant evidence addressing the elements necessary to substantiate the appellant's claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Board finds that the testimony of the appellant,  in combination with articles and a medical opinion pertaining to brain cancer and chemical exposures in support of in-service incurrence, demonstrate the appellant's actual knowledge of what the evidence needs to show to substantiate her claims.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Further, the appellant has not made the agency of original jurisdiction (AOJ) or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any error or deficiency in proving her notice or assistance with her claim is unduly prejudicial, meaning outcome determinative of her claim.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls on the party attacking the agency's determination).  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.

II.  Analysis

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the appellant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be established for disability which is proximately     due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

A. Service Connection for Cause of Death

The appellant contends that the Veteran's death was related to service.  During her August 2012 hearing, she asserted that the Veteran died from brain cancer that was caused by Agent Orange exposure during service.  The appellant has also asserted in a November 2009 written statement that the Veteran's brain cancer was possibly metastasized prostate cancer.

When any veteran dies from a service-connected disability, the veteran's surviving spouse, children and parents may be entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a service-connected disability, i.e., a disability of service origin, to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Following a careful review of the record, the Board finds that service connection    is not warranted for the cause of the Veteran's death.  According to the death certificate, the immediate cause of his October 2009 death was recurrent left glioblastoma.  There were no conditions listed as conditions underlying or contributing causes to death.

The Veteran's service treatment records show that he served in Vietnam and he is, therefore, presumed to have been exposed to herbicides therein.  38 C.F.R. §§ 3.307, 3.309.  However, glioblastoma or brain cancer is not a disease for which service connection may be granted on a presumptive basis as due to herbicide exposure.  Id.  Therefore, the Veteran's glioblastoma brain cancer may not be presumed to be related to herbicide exposure in service.

Additionally, the appellant does not contend and the evidence does not show that the Veteran's glioblastoma manifested in service or within a year following his discharge from service.  The death certificate reflects the Veteran's glioblastoma had been present for 15 months before he died in October 2009, placing the onset sometime around July 2008.  That finding is consistent with the private treatment records showing that the Veteran was first diagnosed with glioblastoma in July 2008 after presenting with a seizure in June 2008.  Thus, the Veteran's glioblastoma brain cancer cannot be presumed to have been incurred in service under 38 C.F.R. § 3.309(a).

The Board has also considered whether service connection for glioblastoma is warranted on a direct basis as due to herbicide exposure in service.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In this regard, the appellant has submitted an internet article suggesting a possible link between PCBs (polychlorinated biphenyl), dioxins, and brain cancer.  However, the Board finds that service connection on a direct basis is also not warranted, as the more probative and persuasive evidence of records fails to provide a positive and direct association between herbicide exposure and the Veteran's glioblastoma causing death.

Initially, the Board acknowledges that at first glance, it appears from the July 2014 VA examination report that the VA examiner provided both negative and positive opinions regarding direct service connection.  However, review of the opinion and rationale reveals that the examiner essentially restated the question in the rationale section, as the opinion immediately preceding the positive statement and the rationale statements immediately following the positive statement are all unequivocally negative.  Indeed, after addressing the direct service connection question, the examiner follows a similar pattern by restating the questions posed regarding secondary service connection.  Thus, the Board finds the opinion is adequate for consideration in this appeal.  

Specifically, following a review of the claims file, a VA neurologist opined in July 2014 that the Veteran's condition (glioblastoma) was less likely than not incurred  in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there is no recognized relationship between glioblastoma and herbicides.  That opinion is consistent with other evidence of record, including      an undated private opinion from Dr. M.D.J., stating that, "[w]ith respect to glioblastoma and herbicide exposure, I do not believe that causality has been proven in humans."  The private physician noted that while some epidemiological studies have suggested a positive correlation, others have found no such association.  Parenthetically, the Board finds noteworthy that the date of the study referenced by the private physician showing no association between glioblastoma and herbicide exposure is 2008 and much more recent than the referenced study suggesting a positive correlation, which was in 1992.

The July 2014 VA opinion was based on a review of the records and the examiner's expertise in neurology, and was also supported by rationale.  Moreover, as discussed, the opinion is consistent with the undated private opinion stating that causality between herbicide exposure and glioblastoma has not been proven in humans.  Thus, the July 2014 opinion is afforded significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

To the extent that the article relating to PCBs, dioxins, and brain cancer was submitted in support of a positive association between herbicide exposure and brain cancer, the Board finds it neither credible nor probative.  This is because the article contains no identifying information as to the article's author, to include whether the author is an expert or medical professional who is competent to offer an opinion.  Furthermore, even if the competency of the article were to be presumed in this case, the article would be afforded significantly less probative value than the July 2014 VA opinion, as it is not specific to the Veteran in this case (in contrast to the July 2014 opinion that considered this Veteran's medical history), and does not address a relationship between this Veteran's specific type of brain cancer and chemical exposure.  

Even further, notwithstanding its lack of probative value, the article submitted by the appellant in support of an association between herbicide exposure and the Veteran's brain cancer is not wholly inconsistent with the July 2014 VA opinion.  In this regard, consistent with the July 2014 VA examiner's notation that there is no recognized relationship between herbicides and glioblastoma, the article states that "[c]urrently, the cause of brain cancer in most cases is unknown," and further acknowledges that "[r]adiation and exposure to vinyl chloride [] are the only proven risk factors."  Thus, while that article suggests a possible association between brain cancer and certain chemicals, it acknowledges that causes beyond exposure to radiation and vinyl chloride (described as an odorless gas used in making plastics), have not been proven.  In any event, as stated, the article is lacking in probative value as the competency of the author is unestablished, and also because it is somewhat equivocal in nature, in that it suggests that PCBs and dioxins may cause brain cancer, but states that in most cases the cause is unknown.

Based on the foregoing, the Board finds that the most probative and persuasive evidence is against a nexus between the Veteran's presumed herbicide exposure in service and the glioblastoma that caused his death.  Accordingly, service connection on a direct basis is denied.

The Board has also considered whether service connection for glioblastoma may be warranted on a secondary basis due to service-connected disabilities.  At the time of death, service connection was in effect for residuals of prostate cancer, to include erectile dysfunction.  The appellant has not herself claimed nor does the medical evidence suggest that the Veteran's erectile dysfunction had any impact on his death.  Accordingly, the Board finds that disability had no bearing on the Veteran's demise.

Regarding prostate cancer residuals, the July 2014 VA examiner also opined that there is no relationship between prostate cancer or treatment for prostate cancer and glioblastoma in any manner, shape, or form, and "certainly would not contribute to death from Glioblastoma."  The examiner noted that prostate cancer generally does not metastasize to the brain, though it is possible.  However, if it did, the pathology would be prostate cancer, and not glioblastoma, as found in this case and noted in an August 2008 private treatment record.  The VA examiner's opinion is also consistent with other evidence of record, including a July 2008 private treatment record indicating that "although a history of prostate cancer is given[,] it is not very likely that this represents a prostate cancer metastasis as these metastases ar[e] rare."

The Board is cognizant that the private physician, Dr. M.D.J., stated in his undated opinion that epidemiological studies have shown that patients who have one cancer are at significantly greater risk for developing additional malignancies, and that in some studies, predisposing genetic factors have been identified.  He continued that glioblastoma and prostate cancer share many of the same genetic abnormalities, and therefore, it "seems likely that the co-occurrence of these two malignancies in a single individual are related."  However, he noted that the mechanism underlying the relationship is unclear and that, without formal genetic testing that identifies a definitive cause for cancer predisposition, "it's impossible to say with absolute certainty that the co-occurrence of these two malignances in [the Veteran] were related."  While that opinion suggests a possible genetic predisposition in the Veteran for developing two cancers, it does not suggest that the Veteran's service-connected prostate cancer caused or aggravated the glioblastoma.  On the contrary, the opinion suggests that an underlying genetic factor may have predisposed the Veteran to the development of multiple cancers.  In any event, the private opinion regarding a correlation between prostate cancer and glioblastoma is inconclusive and is of little, if any, probative value.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  

Additionally, while the article submitted by the appellant suggests that radiation is a proven risk factor for brain cancer, again, the article has no identifiable author and is not specific to the Veteran.  Thus, it is not considered competent or credible, and is of significantly less probative value than the July 2014 VA examiner's opinion.  Moreover, the Board observes that private treatment records, such as one dated in August 2008, note that the Veteran's prostate cancer radiation was local, and those records do not otherwise indicate that the Veteran's glioblastoma was related to his prostate cancer or treatment for the same. 

The Board acknowledges that the appellant has submitted a list of other veterans who served in the Veteran's company and have died of various types of cancer.  While unfortunate, that list does not establish by competent medical evidence that this Veteran's glioblastoma was in any way related to service, to include herbicide exposure therein, or to a service-connected disability.  

While the appellant alleges that the Veteran's death was related to service or a service-connected disability, she has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The etiology of a glioblastoma is a complex medical question, and such matter requires medical expertise to determine.  Accordingly, her opinion on this point is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the appellant's lay assertions.  

In summary, the preponderance of the probative evidence is against a finding that the Veteran's glioblastoma was present in service or for many years thereafter, and the most probative and persuasive evidence of record fails to associate that the Veteran's glioblastoma with service, to include herbicide exposure therein, or to a service-connected disability.  Thus, the preponderance of the evidence is against the claim, and the claim for service connection for the cause of the Veteran's death is denied. 

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B. Service Connection for Purposes of Accrued Benefit
 
With respect to the claim for accrued benefits, these are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2014).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A deceased veteran's claim remains pending for accrued benefits purposes when he dies after a rating decision but before the expiration of the one-year period for filing a Notice of Disagreement.  A claimant who files an accrued benefits claim before the expiration of that one-year window has a valid accrued benefits claim.  Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007).

Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop, additional evidence that might better substantiate the claim of entitlement to accrued benefits.

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002); 38 C.F.R. § 3.1000.

In this case, it is not disputed that the appellant is the Veteran's surviving spouse.  Nor is it in dispute that a claim for accrued benefits was filed within one year of the Veteran's death.  The record shows that in October 2009, she filed a claim for DIC on an application form that also constitutes a claim for accrued benefits.  As her accrued claim was filed before the expiration of the appeal period for the August 2009 rating decision that denied service connection for a brain tumor, that denial remained pending.  Thus, the appellant's accrued benefits claim turns on whether the Veteran would have prevailed on the claim if he had not died, based on the record at the time of death.

In this case, at the time of the Veteran's death, the record established a current disability.  Specifically, private treatment records dating from July 2008 to March 2009 show ongoing treatment related to the diagnosed glioblastoma.  Additionally, the record shows the Veteran served in Vietnam, and therefore, presumed exposure to herbicides.  38 C.F.R. § 3.309.  

Missing from the claim, however, was probative evidence linking the Veteran's glioblastoma to service or service-connected disability.  As noted above, glioblastoma is not a disability subject to presumptive service connection as a result of Agent Orange exposure.  38 C.F.R. § 3.309(e).  Moreover, service treatment records do not show any treatment for, complaints of, or diagnosis of glioblastoma.  Additionally, at the time of the Veteran's death, there was nothing in the claims file regarding a nexus aside from the statements of the Veteran.

While the Veteran was competent to report what he experienced, neither he nor his wife are competent to ascertain the etiology of his glioblastoma and its relationship   to service, as such is not readily subject to lay observation and requires appropriate medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is nothing in the record to suggest that the Veteran had the appropriate training, experience, or expertise to render an opinion regarding the etiology of his glioblastoma nor that his wife has such.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the evidence in file on the date of the Veteran's death contained no competent medical evidence linking the Veteran's glioblastoma to service or to a service-connected disability.  

Finally, it is noted that the first record of a diagnosis of glioblastoma is from July 2008, over 30 years after service.  As a malignant tumor was not manifest to a degree of 10 percent or more within one year of service, service connection on a presumptive basis as a chronic condition is not shown.  38 C.F.R. § 3.309(a).

In sum, the Veteran's glioblastoma was not shown in service or for decades thereafter and is not a disability subjective to the presumption provisions based on Agent Orange exposure.  Moreover, there is no competent and probative evidence in file at the date of death linking the Veteran's glioblastoma with service or to a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim and entitlement to accrued benefits must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for the cause of the Veteran's death is denied.

Service connection for a brain tumor, diagnosed as glioblastoma, for accrued benefit purposes only, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


